Title: From George Washington to the Board of War, 18 October 1778
From: Washington, George
To: Board of War


          
            Gentlemen
            Head Quarters [Fredericksburg] Octor 18th 1778.
          
          Major Nicholas has been with me and reported the state of the Cloathing—and also the forwardness in which it is, for coming on. I was sorry to find by his account, that the whole of the shoes will not exceed seven thousand pair. This I thought it my duty to inform the Board of, as the supply will not more than answer the Instant—pressing wants of the Troops, who are actually barefoot. I fear we shall Suffer greatly in this necessary article, unless every possible exertion is used to prevent it. The demands are continual—and too large a quantity cannot be provided. I have the honor to be with great respect Gentn your most Obed. Servt
          
            Go. Washington
          
          
          p.s. Major Nicholas who has returned to the Eastward, informed me the Cloathing was of excellent quality and in very good order—Viz. the Coats, Jackets & Breeches. But from the account of Mister Kemper, one of Mister Mease’s assistants, many of the Blankets—which he has just opened, are so small that four of them joined together, will not exceed the common & necessary size of one. It is reported here that a Ship from Spain has just arrived at Baltimore with a very considerable cargoe, perhaps she may have some Blankets.
          
          
            G.W.
          
        